           CASE 0:20-cv-01144-JRT-DTS Doc. 9 Filed 09/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                                 DISTRICT OF MINNESOTA


ANTHONY LAVELLE EDWARDS,                                      Civil No. 20-1144 (JRT/DTS)


                    Plaintiff,

v.
                                                       ORDER
PAUL SCHNELL, et al,

                    Defendants.


      Anthony Lavelle Edwards, OID # 197332, MCF-Rush City, 7600 525th
      Street, Rush City, MN 55069, pro se plaintiff.

      United States Magistrate Judge David T. Schultz issued a Report and

Recommendation dated August 4, 2020. No objections have been filed to that Report

and Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED:

      1.      This action is DISMISSED WITHOUT PREJUDICE under Federal Rule of Civil

Procedure 41(b) for failure to prosecute.

      2.      Plaintiff Anthony Lavelle Edwards’s Application to Proceed in District Court

Without Prepaying Fees or Costs, ECF No. 3, is DENIED as moot.
        CASE 0:20-cv-01144-JRT-DTS Doc. 9 Filed 09/29/20 Page 2 of 2




      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: September 29, 2020
      at Minneapolis, Minnesota
                                         s/John R. Tunheim ________
                                         JOHN R. TUNHEIM
                                         Chief Judge
                                         United States District Court




                                     2
